E. Darwih Smith, J.
The decision, of the referee was clearly right. The notes and contracts of married women are still prima facie void at common law (Ballin v. Dillaye, 37 N. Y. 35), and only valid when made, as allowed under the statute of March 20, 1860 (Laws of 1860, chapter 90), entitled "An act concerning the rights and liabilities of husband and wife,” as amended in 1862 (Laws of 1862, chapter 172).
In order to maintain an action on the note, or other contract of a married woman, it must be shown affirmatively that the debt was contracted, either for the purpose of carrying on a separate trade or business, or for the benefit of her separate estate, or for her own benefit, on the credit of her separate estate. This was held in Kinne v. Kinne, in this department, of the April term, in a brief opinion which I find published in 45 How. 68, following the case of Yale v. Dederer, 18 N. Y. 265; S. C., 22 id. 450; Corn Exchange Ins. Co. v. Babcock, 42 id. 614. These essential facts, to entitle the plaintiff to recover as against the defendant, Dianna O. De Munn, were not proved at the trial, and the referee properly dismissed the complaint as against her.
The judgment should be affirmed.

Judgment affirmed.